DETAILED ACTION
Applicants’ after final filing of August 5, 2022, in response to the action mailed May 5, 2022, is acknowledged.  It is acknowledged that claims 2 and 5-6 have been cancelled, claim 1 has been amended, and no claims have been added.  Claims 1, 3-4, and 13-25  are pending.  
The elected invention is directed to the protease variant of SEQ ID NO: 2 consisting of the substitution P86A.  Claims 4, 13 – 18, and 20 – 23 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1, 3, 19, and 24-25, as encompassing the elected invention, are hereby considered.   
Effective Filing Date
Assuming that the instant application is identical to PCT/EP 2017/055276, the effective filing date granted for the instant claims is March 7, 2017. It is acknowledged that applicants claim the benefit of the foreign application Germany 10 2016 204 814.7, filed March 23, 2016.
AIA -First Inventor to File Status
Based on the effective filing date of March 7, 2017, the present application is being examined under the AIA , first to file provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
This application is in condition for allowance except for the presence of claim 4 directed to products non-elected without traverse.  Accordingly, claim 4 has been cancelled. (MPEP 821.02(a))  
 
Allowable Subject Matter
The species restriction of claims 13 – 18 and 20 – 23 is withdrawn and said claims are rejoined.
Claims 1, 3, and 13-25 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1, 3, and 13-25, are limited to protease variants of SEQ ID NO:  2 having at least one amino acid substitution selected from the group of P9H, Q10E, Q62E, L82F, P86S, P86A, N130D, T141K, N187H, S236A, and T253S. The utility of said variants, as having protease activity, is credible based on expression of variants consisting of one or more of P9H, Q10E, Q62E, L82F, P86S, P86A, N130D, T141K, N187H, S236A, and T253S (Tables p21 and 23-24) and testing for wash performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652